Citation Nr: 1720832	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for duodenal ulcer.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for hepatitic C, to include as due to exposure to herbicides in service.

6.  Entitlement to service connection for arthritis of the bilateral lower extremities.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969 and from January 1975 to March 1978.  He had service in the Republic of Vietnam from April 1968 to May 1969, and, among his awards and decorations, he is the recipient of a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to higher ratings for PTSD and duodenal ulcer, entitlement to TDIU, and entitlement to service connection for hepatitic C (on the merits) and arthritis of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, which became final, the Veteran's claim for service connection for hepatitis C was denied.

2.  Evidence submitted since the last final July 2002 rating decision is not cumulative or redundant and, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Following the last final July 2002 rating decision, new and material evidence has been presented to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hepatitis C.  Given the favorable nature of the Board's decision herein, which reopens the underlying service connection claim, any error in notice or assistance is harmless.

II.  New and Material Evidence

In this case, the Veteran's claim for service connection for hepatitis C was first denied in a July 2002 rating decision on the basis that "service medical records are negative for hepatitis" and the evidence failed to "establish any relationship between hepatitis C and any disease or injury during military service."  The Veteran did not appeal the decision within one year, nor was any new and material evidence submitted within one year under 38 C.F.R. § 3.156(b).  Although it appears service personnel records were added to the record since the last final denial, they are not relevant to the claim for hepatitis such that 38 C.F.R. § 3.156(c) would apply.  Accordingly, the July 2002 rating decision became final.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in July 2002.  Significantly, the Veteran has since been service-connected for PTSD (see July 2009 rating decision), and a VA examination report for PTSD indicated that the Veteran had self-medicated his PTSD with the use of alcohol (see March 2009 VA PTSD examination report ("his struggle with Hepatitis C renders him unable to self-medicate [his PTSD] with alcohol as was once the case")).  Additionally, VA treatment records also demonstrate that alcohol use may be an etiologic or aggravating factor for his hepatitis C.  See, e.g., April 2005 VA treatment record "still drinking about a case of beer a week . . . this can cause his Hep C to progress more rapidly"); January 2001 VA treatment record (his hepatitis C risk factors included a history of excessive alcohol use").  The newly submitted evidence suggests a possible connection between hepatitis C and a service-connected disability, which bears directly on the missing element of service-connection that had not been established at the time of the last denial.

When the Board considers this evidence, combined with VA's duty to assist and considering the other evidence of record, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for hepatitis C.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been submitted, the claim for service connection for hepatitis C is reopened, and the appeal is granted to this extent only.



REMAND

With regard to the issues of entitlement to higher ratings for PTSD and duodenal ulcer, entitlement to TDIU, and entitlement to service connection for hepatitic C (on the merits) and arthritis of the bilateral lower extremities, a remand is warranted for additional development.

I.  Outstanding Service Treatment Records

After carefully reviewing the evidence of record, the Board concludes that there are likely missing service treatment records from the Veteran's first period of service from October 1967 to May 1969.  Significantly, a July 2009 deferred rating decision explained the following:

Review of the [Veteran's] claims file notes [Veteran's] service from [October 1967 to May 1969] was verified . . . under a [different] claim number. . . .  The service was never entered into the system under the claim number but service for the second period was entered under [Veteran's current and] correct [claims file number].  We need to obtain this claims file and reconcile all records under his previously assigned [claims number].  Available STRs have only one medical record for date of 10/9/67, then the rest are for the second period of service.  Upon receipt of the first period of STRs, a review will need to be done related to the claimed conditions.

Additionally, recent March 2014 email correspondence from the AOJ indicates that a merge of two claims file numbers was requested and that it was necessary "to find out if there are any STR's in this file."  Unfortunately, there is no indication that the requested merge action and accounting of treatment records were ever completed.  Although it appears service personnel records from his first period of service were added to the record, there is a "NO HEALTH RECORD" notation within that electronic document, and a search of the electronic claims file in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) is otherwise negative for service treatment records from the first period of service.

In order for VA to fulfill its statutory duty to assist, additional efforts must be undertaken to obtain these outstanding service department records.  Furthermore, it is imperative that all efforts taken to obtain these records be well documented in the electronic claims file so that the Board may make a factual finding concerning the adequacy of the development conducted in the event that such records either do not exist or cannot be obtained.

II.  Outstanding VA Treatment Records

Additionally, there are outstanding VA treatment records.  VA has only obtained VA treatment records through November 2013, but the Veteran submitted a recent statement in March 2017 indicating that he continues to receive treatment.  See March 2017 statement ("VA has set me up an [appointment] because of my Hepatitis C.  They are trying new medications on me.").  Accordingly, to the extent that the Veteran received VA treatment for any of the disabilities on appeal from November 2013 through the present, these treatment records must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  New VA Examinations

With regard to the Veteran's reopened claim for entitlement to service connection for hepatitis C, the Board finds that a VA examination and opinion is required to ascertain the nature and etiology of this claimed condition.  As explained above, there is evidence suggesting that he may have self-medicated his PTSD with alcohol and that excessive alcohol consumption may be an etiological or aggravational cause for hepatitis C.  Moreover, the RO conceded that the Veteran served in combat, and he claimed to have been exposed to the blood of others in Vietnam.  Therefore, nexus opinions for both direct and secondary service connection are requested.

With regard to the claim for arthritis of the bilateral lower extremities, the Board also finds that a VA examination and nexus opinion are required to ascertain whether these conditions may be related to service, especially in light of post-service statements of continuity of symptoms since discharge.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service or a service-related disability is a "low threshold").

Finally, with regard to the Veteran's increased rating claims for PTSD and duodenal ulcer, the Board notes that he was last examined for these conditions in December 2011.  He has since submitted statements suggesting that his conditions have worsened.  See, e.g., July 2015 VA Form 9 (describing being unable to control his PTSD and new symptoms of "extreme diarrhea" purportedly related to his ulcer); March 2017 statement (describing "major problems with my stomach," including an inability to keep food down or eat in public and describing an increase in panic attacks related to PTSD "at least four to five times a week").  VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Given the statements suggesting a worsening of his PTSD and duodenal ulcer, new VA examinations should be conducted to address the current level of severity of these disabilities.

IV.  Deferment of TDIU

As to the issue of entitlement to TDIU, the claims being remanded herein are inextricably intertwined; depending on whether service connection is granted or whether higher ratings are warranted, these determinations will impact the Board's adjudication of TDIU.  See Harris v. Derwinski, 1 Vet App 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board will delay making a determination on the claim for TDIU until the other claims have been adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain service treatment records for the Veteran's first period of service from October 1967 to May 1969.  The efforts made to obtain the requested service department records should be clearly documented in the electronic claims file.  If such documents do not exist or cannot be obtained, this fact must also be documented so that the Board may make a factual finding concerning the adequacy of the development conducted.

2.  Obtain VA treatment records dated from November 2013 to the present.

3.  After accomplishing the development requested in the steps above, obtain an examination and opinion regarding the nature and etiology of the Veteran's hepatitis C. The claims file [i.e. relevant records contained in both in VBMS and VVA] must be provided to and reviewed by the examiner.  

(1) The examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hepatitis C is related to active service, to include exposure to herbicides and/or claimed exposure to blood during combat in the Republic of Vietnam; and

(2) The examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hepatitis C was caused by OR aggravated by his PTSD.  In rendering this opinion, the examiner is directed consider the March 2009 VA PTSD examination report ("his struggle with Hepatitis C renders him unable to self-medicate [his PTSD] with alcohol as was once the case") and VA treatment records suggesting a possible relationship between alcohol use and hepatitis C.  See April 2005 VA treatment record ("still drinking about a case of beer a week . . . this can cause his Hep C to progress more rapidly"); January 2001 VA treatment record (hepatitis C risk factors included a history of excessive alcohol use").  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Obtain an examination and opinion regarding the nature and etiology of the Veteran's claimed bilateral lower extremity arthritis.  The claims file [i.e. relevant records contained in both in VBMS and VVA] must be provided to and reviewed by the examiner.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any bilateral lower extremity arthritis is related to active service.  In doing so, please consider the Veteran's reports of continuity of symptoms since service.  See, e.g., January 2010 Notice of Disagreement ("The pain in my legs has been there for a long time, and in my knees, but over the years it has become unbearable."); March 2017 statement ("I did two tours of service and I got out in 1978 . . . . My hips, legs, feet were always hurting.").

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Schedule the Veteran for appropriate examinations for his PTSD and duodenal ulcer.  The claims file [i.e. relevant records contained in both in VBMS and VVA] must be provided to and reviewed by the examiner(s).  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal considering all of the added evidence since the August 2012 and June 2015 statements of the case (to include the Social Security Administration records and additional VA treatment records in VBMS).  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


